EXHIBIT 10.1

October 30, 2007

Ms. Jill Richling

16331 Content Circle

Huntington Beach, CA 92649

Dear Ms. Richling:

Autobytel Inc. (the “Company”) and Jill Richling, Vice President and Controller
(“Employee”), hereby agree as follows:

The Company shall employ Employee, and Employee shall be employed by the
Company, as Vice President and Controller through and including the date the
Company files its Quarterly Report on Form 10-Q for the quarter ended
September 30, 2007.

Thereafter and through February 11, 2008, the Company shall employ Employee, and
Employee shall be employed by the Company, as Vice President, Finance. The
Company and Employee agree to enter into the Confidential Separation Agreement
and Release of Claims attached hereto as Exhibit A on February 11, 2008.

The provisions of this letter are severable which means that if any part of this
letter is legally unenforceable, the other provisions shall remain fully valid
and enforceable. This letter sets forth our complete understanding regarding the
matters addressed herein and supersedes all previous agreements or
understandings between Employee and the Company, whether written or oral,
including the letter agreement between the Company and Employee, dated
September 21, 2005.

No modification, waiver, amendment, discharge or change of this letter, shall be
valid unless the same is in writing and signed by the party against whom
enforcement of such modification, waiver, amendment, discharge, or change is
sought.

Any controversy or claim arising out of, or related to, this letter, or the
breach thereof, shall be settled by binding arbitration in the City of Irvine,
California, in accordance with the rules then in effect of the American
Arbitration Association, and the arbitrator’s decision shall be binding and
final, and judgment upon the award rendered may be entered in any court having
jurisdiction thereof. Each party hereto shall pay its or their own expenses
incident to the negotiation, preparation and resolution of any controversy or
claim arising out of, or related to, this letter, or the breach thereof.

This letter shall be construed and enforced in accordance with the laws of the
State of California.



--------------------------------------------------------------------------------

Please execute a copy of this letter confirming your acceptance of and agreement
with the foregoing.

 

Sincerely, /s/ Lorna Larson Lorna Larson VP, Human Resources

 

AGREED AND ACCEPTED: This 30 day of October, 2007. /s/ Jill Richling Jill
Richling



--------------------------------------------------------------------------------

CONFIDENTIAL SEPARATION AGREEMENT AND RELEASE OF CLAIMS

It is hereby agreed by and between you, Jill Richling (“you”), and Autobytel
Inc. (the “Company”), as follows:

1. Separation of Employment. You acknowledge that your employment with the
Company will end by mutual agreement effective February 11, 2008 (the
“Separation Date”), that you will perform no further duties, functions or
services for the Company subsequent to that date, and that your last day of
employment in that position with the Company is February 11, 2008.

2. Payment of Moneys Owed. You acknowledge and agree that you have received all
compensation due you to date from the Company as a result of your employment
with the Company and your separation from employment. You represent, acknowledge
and agree that the Company owes you no additional wages, commissions, bonuses,
vacation pay, severance pay, expenses, fees, or other compensation or payments
of any kind or nature, other than as provided in this Confidential Separation
Agreement and Release of Claims (“Agreement”). Group health benefits for which
you currently are eligible will remain in effect for you to and through
February 11, 2008. You may be eligible for additional group health benefit
continuation, as provided in paragraph 3 below. Your accrual of, and eligibility
for, vacation, sick leave, holiday pay, and any other employee benefits and
privileges will cease on the Separation Date, except as otherwise provided in
this Agreement. You will be entitled to any rights guaranteed by the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Except as
otherwise provided in this Agreement, premium and other payments required for
any further continued health insurance coverage after August 10, 2008, in
accordance with COBRA, shall be your sole responsibility

3. Consideration. In exchange for your promises in this Agreement and in full
and final settlement of any and all claims as set forth in this Agreement, the
Company will provide you with the following within the time specified herein:

(a) six (6) months of severance pay, calculated on your regular base salary,
paid in a lump sum, as a special payment not otherwise owed to you, in the total
gross amount of Ninety Five Thousand Dollars and Four Cents ($95,000.04) less
applicable federal, state, and local taxes, and any other appropriate payroll
deductions (the “Severance Payment”). The MBO portion of the annual bonus that
is related to your individual performance for 2007 in the amount of Twenty-Three
Thousand Seven Hundred Fifty Dollars and One Cent ($23,750.01) less applicable
federal, state, and local taxes, and any other appropriate payroll deductions
(the “2007 MBO Bonus Payment”).

(b) The Severance Payment and the 2007 MBO Bonus Payment provided for in this
paragraph will be made within 10 days of receipt of your signed Agreement by the
Vice President of Human Resources, Autobytel Inc., 18872 MacArthur Blvd.,
Irvine, California 92612-1400, and following your separation from employment on
February 11, 2008.

 

Page 1 of 7

EXHIBIT A



--------------------------------------------------------------------------------

(c) The Company will also pay for the cost of your COBRA coverage for medical,
dental and vision beginning February 11, 2008 for six (6) months or through
August 10, 2008. After August 10, 2008, you will be responsible for continuing
the COBRA coverage on your own.

(d) The Company will provide you with an outplacement services package with our
designated provider for six months at the termination of your employment as a
Vice President, Finance. The total cost of the outplacement services package is
not to exceed of Ten Thousand Dollars ($10,000). The outplacement services set
forth in this paragraph 3(c) shall be payable only if your employment is not
terminated for cause (as defined below). The arrangements for outplacement
services will be made by the Human Resources Department of the Company within 10
days of the Separation Date. For purposes of your eligibility for outplacement
services in accordance with this paragraph (c), termination for “cause” as used
herein includes any one of the following: (i) your misconduct; or (ii) your
failure to substantially perform your duties; or (iii) your willful action, or
failure to act, that results, or is expected to result, in financial injury to
the Company, however, no act or failure to act on your part shall be considered
“willful” if done, or omitted to be done, by you in good faith and with a
reasonable belief that your action or omission was in the best interest of the
Company; or (iv) your conviction for committing an act of fraud, embezzlement,
theft, or any other act constituting a felony involving moral turpitude or
causing material harm, financial or otherwise, to the Company; or (v) your
violation of Company policies of a serious nature, examples of which include but
are not limited to: violation of internal controls, theft of Company or coworker
property, discrimination or harassment based upon race, color, gender, age,
national origin, sexual orientation, disability, medical condition, marital
status, veteran status, or religion; theft; falsification of Company records;
being under the influence of alcohol or under the influence or in possession of
illegal drugs or controlled substances on Company property or while performing
Company business; possession of fire arms or other weapons or explosives on
Company property or while performing Company business; or similar serious
violations of Company policies.

(e) The Company agrees to pay you that portion of your annual 2007 bonus
attributable to achievement of overall Company wide financial objectives as
approved by the Board of Directors or compensation committee thereof for the
entire Company less applicable federal, state, and local taxes, and any other
appropriate payroll deductions (the “Bonus Company Payment”). The Bonus Company
Payment will be paid to you on the date the 2007 bonuses are paid to all
employees.

(f) The Company will not contest your unemployment claim, should you choose to
make one at the termination of our employment relationship.

4. Acknowledgment of Consideration. You acknowledge that the payment described
in paragraph 3 above represents an amount above and beyond that to which you
would be entitled if you did not enter into this Agreement.

5. Return of Company Property. You represent and warrant that you have returned
to the Company any and all documents, software, equipment (including, but not
limited to, computers and computer-related items), and all other materials or
other things in your possession, custody, or control

 

Page 2 of 7

EXHIBIT A



--------------------------------------------------------------------------------

which are the property of the Company, including, but not limited to, Company
identification, any Company documents, materials, keys, and the like, wherever
such items may have been located; as well as all copies (in whatever form
thereof) of all materials relating to your employment, or obtained or created in
the course of your employment with the Company.

6. Company Documents and Information. You hereby represent that, other than
those materials you have returned to the Company pursuant to Paragraph 5 of this
Agreement, you have not copied or caused to be copied, and have not printed-out
or caused to be printed-out, any software, computer disks, or other documents
other than those documents generally available to the public, or retained any
other materials originating with or belonging to the Company. You further
represent that you have not retained in your possession, custody or control, any
software, documents or other materials in machine or other readable form, which
are the property of the Company, originated with the Company, or were obtained
or created in the course of or relate to your employment with the Company.

7. Confidential Information. You shall keep confidential, and shall not
hereafter use or disclose to any person firm, corporation, governmental agency,
or other entity, in whole or in part, at any time in the future, any trade
secret, proprietary information, or confidential information of the Company,
including, but not limited to, information relating to trade secrets, processes,
methods, pricing strategies, customer lists, marketing plans, product
introductions, advertising or promotional programs, sales, financial results,
financial records and reports, regulatory matters and compliance, and other
confidential matters. These obligations are in addition to the obligations set
forth in the Employee Confidentiality Agreement dated September 21, 2005 between
the Company and you which shall remain binding on you.

8. Confidentiality. You agree that you have not and will not at any time reveal
to anyone, including any former, present or future employee of the Company, the
fact, amount, or the terms of this Agreement, except to your immediate family,
legal counsel and financial advisor, or as required by law. The Company may
disclose the terms of this Agreement and file this Agreement as an exhibit to
its public filings if it is required to do so under applicable law or as
necessary for compliance purposes.

9. Complete Release. In consideration for the payment provided for in paragraph
3, and notwithstanding the provisions of Section 1542 of the Civil Code of
California, you unconditionally release and forever discharge the Company, and
the Company’s current, former, and future controlling shareholders,
subsidiaries, affiliates, related companies, predecessor companies, divisions,
directors, trustees, officers, employees, agents, attorneys, successors, and
assigns (and the current, former, and future controlling shareholders,
directors, trustees, officers, employees, agents, and attorneys of such
subsidiaries, affiliates, related companies, predecessor companies, and
divisions) (hereafter referred to as “Releasees”), from any and all claims,
demands, actions, suits, causes of action, obligations, damages and liabilities
of whatever kind or nature, based on any act, omission, event, occurrence, or
nonoccurrence from the beginning of time to the date of execution of this
Agreement, including, but not limited to, claims that arise out of or in any way
relate to your employment or your separation from employment with the Company.

 

Page 3 of 7

EXHIBIT A



--------------------------------------------------------------------------------

You acknowledge and agree that this general release includes, but is not limited
to, any claims for salary, bonuses, compensation (except as specified in this
Agreement), wages, penalties, premiums, severance pay, vacation pay or any
benefits under the Employee Retirement Income Security Act of 1974, as amended;
any claims of sexual harassment or discrimination based upon race, color,
national origin, ancestry, religion, marital status, sex, sexual orientation,
harassment, retaliation, citizenship status, pregnancy, leave of absence,
medical condition or disability, or any other protected status, under Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans
With Disabilities Act, Section 1981 of the Civil Rights Act of 1866, the
California Fair Employment and Housing Act, the California Family Rights Act,
the Family and Medical Leave Act, the California Constitution, or any other
federal, state, or local law prohibiting discrimination in employment; any
claims based on the California Labor Code, the California Industrial Welfare
Commission Wage Orders, the California Government Code, the Worker Adjustment
and Retraining Notification Act, or any federal, state or other governmental
statute, regulation or ordinance; whistleblower claims, claims of breach of
implied or express contract, breach of promise, misrepresentation, negligence,
fraud, estoppel, defamation, infliction of emotional distress, violation of
public policy, wrongful or constructive discharge, or any other
employment-related tort; and any claims for costs, fees, or other expenses,
including attorneys’ fees. You expressly understand that among the various
rights and claims being released by you in this Agreement are those arising
under the Age Discrimination in Employment Act (“ADEA”), and in that regard you
specifically acknowledge that you have read and understand the provisions of
paragraphs 13 and 14 below before signing this Agreement.

10. Release of Unknown Claims. For the purpose of implementing a full and
complete release, you expressly acknowledge that this Agreement resolves all
legal claims you may have against the Company and the other Releasees as of the
date of this Agreement, including but not limited to claims that you did not
know or suspect to exist in your favor at the time of the effective date of this
Agreement, despite the fact that California Civil Code Section 1542 or other
applicable state law may provide otherwise. You expressly waive any and all
rights, which you may have under the provisions of Section 1542 of the
California Civil Code or any similar state or federal statute. Section 1542
provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

11. Covenant Not to Sue. A “covenant not to sue” is a legal term which means you
promise not to file a lawsuit in court. It is different from the general release
of claims contained in paragraph 9 above. Besides waiving and releasing the
claims covered by paragraph 9 above, you represent and warrant that you have not
filed, and agree that you will not file, or cause to be filed, any judicial
complaint or lawsuit involving any claims you have released in paragraph 9, and
you agree to withdraw any judicial complaints or lawsuits you have filed, or
that were filed on your behalf, prior to the effective date of this Agreement.
Notwithstanding this covenant not to sue, you may bring a claim against the
Company to enforce this Agreement or to challenge the validity of this Agreement
under the

 

Page 4 of 7

EXHIBIT A



--------------------------------------------------------------------------------

ADEA. You agree and acknowledge that if you sue the Company or any other
Releasee in violation of this Agreement, then each party shall pay their own
legal expenses, including reasonable attorneys’ fees, incurred by any Releasee
in defending against your suit. Alternatively, if you sue the Company in
violation of this Agreement, you may, at the Company’s option, be required to
return all monies paid to you pursuant to this Agreement, except for $1,000.00.

12. Exclusions. Excluded from this Agreement are any claims or rights which
cannot be waived by law, including the right to file a charge of discrimination
with, or participate in an investigation conducted by, an administrative agency.
You are waiving, however, your right to any monetary recovery or other relief in
connection with such a charge.

13. Agreement is Voluntary. You acknowledge that you have, by this Agreement,
been advised in writing to consult with an attorney before you sign this
Agreement. You understand that you have twenty-one (21) days within which to
decide whether to sign this Agreement, although you may sign this Agreement at
any time within the twenty-one (21) day period. If you do sign it, you also
understand that you will have an additional 7 days after you sign to change your
mind and revoke this Agreement, in which case a written notice of revocation
must be delivered to the Vice President Human Resources, Autobytel Inc., 18872
MacArthur Blvd., Irvine, California 92612-1400, on or before the seventh
(7th) day after your execution of this Agreement. You understand that this
Agreement will not become effective until after that seven (7) day period has
passed.

14. Voluntary Agreement. You acknowledge that you are signing this Agreement
knowingly and voluntarily and intend to be bound legally by its terms.

15. Nondisparagement. You agree on behalf of yourself and your representatives
and agents, that neither you nor any of them will make any disparaging or
defamatory comments to any third party concerning the Company, concerning its
officers, directors, employees or agents, or concerning its methods of doing
business or employment practices.

16. Binding Agreement. This Agreement shall be binding upon you and your heirs,
administrators, representatives, executors, successors and assigns, and shall
inure to the benefit of the Releasees and each of them, and to their heirs,
administrators, representatives, executors, successors and assigns.

17. Nonsolicitation. For a period of one (1) year immediately after termination
of your employment with Company, you agree that you will not interfere with
Company’s business by soliciting an employee to leave Company’s employ, by
inducing a consultant to sever the consultant’s relationship with Company, or by
using confidential or proprietary Company information to solicit business from
any of Company’s customers or clients.

18. Entire Agreement. You hereby acknowledge that no promise or inducement has
been offered to you, except as expressly stated above, and you are relying upon
none. This Agreement represents the entire agreement between you and the Company
regarding the subject matter covered herein, and supersedes any other written or
oral understandings between the parties pertaining to the subject matter hereof
and may not be amended or modified orally.

 

Page 5 of 7

EXHIBIT A



--------------------------------------------------------------------------------

19. Future Employment. You agree not to seek employment or reinstatement with
the Company. You agree that the Company has no obligation to employ you or offer
you employment in the future and you shall have no recourse against the Company
if it refuses to employ you or offer you employment. Notwithstanding the
foregoing, the Company has the right to offer to re-employ you in the future if,
in its sole discretion, it chooses to do so.

20. On-The-Job Injury. You certify that you have not experienced a job-related
illness or injury for which you have not already filed a claim.

21. Severability. The provisions of this Agreement are divisible. If any
provision of this Agreement shall be deemed invalid or unenforceable, that
finding shall not affect the applicability, validity and/or enforceability of
any other provision of this Agreement, and any such invalid or unenforceable
provision shall be either deemed not to be part of this Agreement, or if
possible, such invalid or unenforceable provision shall be amended to the extent
necessary to render it valid and enforceable to the fullest extent permissible.

22. Non-Admission of Liability. This Agreement does not constitute an admission
that the Company or any other Releasee has violated any law, rule, regulation,
contractual right or any other duty or obligation.

23. Governing Law. This Agreement is made and entered into in the State of
California and shall in all respects be interpreted, enforced, and governed
under the law of that state. The language of all parts in this Agreement shall
be construed as a whole, according to fair meaning, and not strictly for or
against any party.

 

Page 6 of 7

EXHIBIT A



--------------------------------------------------------------------------------

24. Captions. The captions and headings contained in this Agreement are for
convenience only and shall not control the meaning, effect, or construction of
this Agreement.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES THE RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Dated: February 11, 2008                 Jill Richling Dated: February 11, 2008
    AUTOBYTEL INC.       By:             Lorna Larson         Vice President
Human Resources

 

Page 7 of 7

EXHIBIT A